          21-03009-hcm
El Paso County - County CourtDoc#1-62
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                      Filed    59 Pg11:02
                                                                                            2/2/2021 1 of AM
                                                           3                                 Norma Favela Barceleau
                                                                                                         District Clerk
                                                                                                      El Paso County
                                                                                                      2020DCV0914
21-03009-hcm Doc#1-62 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 59 Pg 2 of
                                        3
21-03009-hcm Doc#1-62 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 59 Pg 3 of
                                        3
